DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 3-5 recite “in a first cell that is a network.”  However, the meaning of this phrase is unclear because a single cell cannot, itself, be a network.  A network means multiple cells connected together.  Paragraph [0024] of Applicant’s Specification, which is cited by the Applicant to support the amended claim language, does not disclose that a cell IS a network.  Rather, paragraph [0024] discloses “based on commands form the network (for example, base station).”  This does not mean that the first cell is a network.  Accordingly, claims 1 and 3-5 are indefinite.  For the purposes of examination,  the phrase is interpreted to mean a first cell that is IN a network.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu et al. (US 2015/0049649).

Regarding claim 1, Zhu discloses a terminal (Zhu, Fig. 1, UE 110; paragraph [0038]) comprising: 
a receiver that receives, in a first cell that is a network, information (Zhu, Fig. 1; paragraph [0038], UE 110 within coverage area 106-1 of the small cell eNB 108-1 is able to communicate with the small cell and the macro eNB 104) indicating a measurement object including information regarding a parameter of a 5discovery or measurement signal (Zhu, Fig. 1; paragraph [0064], command UE to perform signal strength measurements; paragraph [0067], macro eNB sends to UE configuration information of the small cell discovery signal including periodicity, time offset, system frame number, time resource, frequency resource, signal waveform information); 
a processor (Zhu, paragraph [0189], processor) that performs a measurement using the discovery or measurement signal based on the information indicating the measurement object (Zhu, Fig. 1; paragraph [0060], lines 1-8, CRS transmitted by small cell can be discovery signal, CRS is used for measuring downlink channel conditions; paragraph [0064], command UE to perform signal strength measurements; paragraph [0067], macro eNB sends to UE configuration information of the small cell discovery signal including periodicity, time offset, system frame number, time resource, frequency resource, signal waveform information); and
a transmitter that transmits a result of the measurement (Zhu, paragraph [0062], UE reports information pertaining to detected discovery signals, including measured signal strength), 10
wherein when the information indicating the measurement object designates a timing that is synchronous with the first cell (Zhu, paragraph [0065], small cell eNB maintains synchronization with the macro eNB; paragraph [0067], macro eNB sends to UE configuration information of the small cell discovery signal including timing information, periodicity, time offset, system frame number, time resource, frequency resource, signal waveform information; paragraph [0068], signal waveform information can be a cell-specific synchronization signal; paragraph [0071], where synchronization is maintained with the small cell, UE can use the configuration information to obtain the timing of the discovery signal), the processor performs the measurement in a second cell that is a small cell (Zhu, Fig. 1; paragraph [0038], UE 110 within coverage area 106-1 of the small cell 108-1; paragraph [0060]-[0062], UE reports information pertaining to detected discovery signals transmitted by small cell eNB, including measured signal strength; paragraph [0064], command UE to perform signal strength measurements for the small cell eNB) based on the timing that is synchronous with the first cell (Zhu, paragraph [0065],small cell eNB maintains synchronization with the macro eNB; paragraph [0071], where synchronization is maintained with the small cell, UE can use the configuration information to obtain the timing of the discovery signal).  

Regarding claim 2, Zhu discloses the terminal according to claim 1, wherein when a designation of a measurement, which uses a synchronization signal, is included in the information indicating the measurement object (Zhu, Fig. 1; paragraph [0064], command UE to perform signal strength measurements paragraph [0064], lines 1-10; paragraph [0068], discovery signal can be PSS or SSS), the transmitter transmits a result of the measurement using the discovery or measurement signal, and transmits a result of the measurement 20including a cell identifier (Zhu, paragraph [0062], UE reports information pertaining to detected discovery signals, including cell identifier and measured signal strength).  

Claim 3 is rejected under substantially the same rationale as claim 1. 

Regarding claim 4, Zhu discloses a base station (Zhu, Fig. 1, small cells 106, 108. Macro eNB 104; paragraph [0038]) comprising: 
a transmitter that transmits, in a first cell that is a network, information (Zhu, Fig. 1; paragraph [0038], UE 110 within coverage area 106-1 of the small cell eNB 108-1 is able to communicate with the small cell and the macro eNB 104) indicating a measurement object including information regarding a parameter of a 5discovery or measurement signal (Zhu, Fig. 1; paragraph [0064], command UE to perform signal strength measurements; paragraph [0067], macro eNB sends to UE configuration information of the small cell discovery signal including periodicity, time offset, system frame number, time resource, frequency resource, signal waveform information); 
a processor (Zhu, paragraph [0189], processor) that controls a performing of a measurement using the discovery or measurement signal based on the information indicating the measurement object (Zhu, Fig. 1; paragraph [0060], lines 1-8, CRS transmitted by small cell can be discovery signal, CRS is used for measuring downlink channel conditions; paragraph [0064], command UE to perform signal strength measurements; paragraph [0067], macro eNB sends to UE configuration information of the small cell discovery signal including periodicity, time offset, system frame number, time resource, frequency resource, signal waveform information); and
a receiver that receives a result of the measurement (Zhu, paragraph [0062], UE reports information pertaining to detected discovery signals, including measured signal strength), 10
wherein when the information indicating the measurement object designates a timing that is synchronous with the first cell (Zhu, paragraph [0065],small cell eNB maintains synchronization with the macro eNB; paragraph [0067], macro eNB sends to UE configuration information of the small cell discovery signal including timing information, periodicity, time offset, system frame number, time resource, frequency resource, signal waveform information; paragraph [0068], signal waveform information can be a cell-specific synchronization signal; paragraph [0071], where synchronization is maintained with the small cell, UE can use the configuration information to obtain the timing of the discovery signal), the 20processor commands a terminal to perform the measurement in a second cell that is a small cell (Zhu, Fig. 1; paragraph [0038], UE 110 within coverage area 106-1 of the small cell 108-1; paragraph [0060]-[0062], UE reports information pertaining to detected discovery signals transmitted by small cell eNB, including measured signal strength; paragraph [0064], command UE to perform signal strength measurements for the small cell eNB) based on the timing that is synchronous with the first cell (Zhu, paragraph [0065],small cell eNB maintains synchronization with the macro eNB).  

Claim 5 is rejected under substantially the same rationale as claims 1 and 4. 


Response to Arguments
Applicant's arguments filed April 25, 2022 have been fully considered but they are not persuasive.
Applicant asserts that the claims are patentable because Zhu’s sleeping small cell eNB is somehow different than the amended limitation “a first cell that is a network.”  Firstly, as discussed above, the phrase “a first cell that is a network” is indefinite.  Secondly, Zhu discloses, in Fig. 1 and paragraph [0038], that the UE 110 is within the coverage area of the small cell eNB 108-1 and the macro eNB 104.  Accordingly, both small cell eNB 108-1 and macro eNB 104 are cells in a network.
Applicant further asserts that the claims are patentable because Zhu allegedly fails to disclose a timing of subframes that is synchronous with the macro eNB.  However, this is incorrect.  Zhu discloses, in paragraph [0065], that the small cell eNB maintains synchronization with the macro eNB.  Zhu further discloses, in paragraph [0067], that the macro eNB sends to UE configuration information of the small cell discovery signal including timing information, periodicity, time offset, system frame number, time resource, frequency resource, signal waveform information.  Zhu further discloses, in paragraph [0071], that where synchronization is maintained between the small cell and the other network nodes, the UE can use the configuration information to obtain the timing of the discovery signal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A. L./
Examiner, Art Unit 2466
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466